Citation Nr: 1752103	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Whether there is clear and unmistakable error (CUE) in a February 1970 rating decision that assigned a 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1969, to include service in the Republic of Vietnam.  His service medals and decorations include the Combat Action Ribbon and Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) from January 2011 and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In March 2016, the Board remanded the issues for further development.

The RO issued a rating decision in April 2015 finding that the February 1970 rating decision did not contain CUE; the Veteran filed a notice of disagreement (NOD) in the following month.  A statement of the case (SOC) was issued in August 2016.  The Board construes the December 2016 VA 646 Statement of Accredited Representative as a "Form 9."  The Board will consider it in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the filing of a Substantive Appeal is not a jurisdictional requirement and may be waived).

The Board has considered his claims and decided entitlement based on the evidence or record.  He has not raised any issue with VA's duty to assist, nor has it been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO granted service connection and assigned a 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar under Diagnostic Code ("DC") 8616 and 10 percent rating for residuals SFW, left hand under DC 5309.

2.  The February 1970 rating decision contained CUE in not assigning a separate rating for the scar so as to not constitute a reasonable exercise of rating judgment because the RO did not correctly apply the regulatory provisions of 38 C.F.R. § 4.59 existing at the time; but for the legal error, the outcome would have been manifestly different so that separate, initial 10 percent rating for scar would have been granted.

3.  The most probative evidence is against a finding that the Veteran has a skin disability, to include skin cancer, causally related to, or aggravated by active service, to include as due to herbicide and/or radiation exposure.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision in not assigning an initial separate rating for the service-connected scar was clearly and unmistakably erroneous and is revised to a grant of 10 percent initial rating from July 2, 1969.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2017).

2.  The criteria for service connection for a skin disability, to include skin cancer, to include as due to herbicide and/or radiation exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-In General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Importantly, under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a).  As there is no specific contention as to the Veteran having been exposed to radiation and/or asbestos during service, the Board will focus development of the claim on this theory of herbicide exposure.

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, a presumption is not the sole method for showing causation.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

II.  Skin Cancer

The Veteran is currently diagnosed with skin cancer (basal cell and squamous carcinomas) which he attributes to herbicide exposure during Vietnam service.

The Board recognizes that he alternatively asserted that his skin cancer is related to radiation and/or asbestos exposure; however, upon closer review of his statements and testimony, he claims that those exposures did not occur during service.

The Veteran in this case is presumed to have been exposed to herbicides during service as the record demonstrates that he served in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  However, skin cancer is not listed as a disease associated with exposure to herbicides and based on scientific data reported by the National Academy of Sciences (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and skin cancers (basal cell and squamous carcinomas).  Therefore, service connection is not warranted based on the Agent Orange presumption.

Further, there are specific diseases which may be presumptively service-connected if manifest in a "radiation-exposed veteran."  The presumptively service-connected diseases specific to radiation-exposed veterans, however, do not include skin cancers.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Also, the Veteran does not allege exposure to radiation in service, but during federal employment as a civilian.  Thus, service connection is not warranted based on radiation exposure.

Despite the inapplicability of the presumptions of radiation and/or herbicide exposures, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board also finds that the veteran is not entitled to service connection on a direct basis as the most probative evidence of record does not link the Veteran's condition to service.  The Veteran's service treatment records (STRs) show no complaints, treatments, or diagnosis of skin cancer.  Post-service treatment records reflect diagnoses of basal cell skin carcinomas in June 2009 and squamous cell carcinoma in December 2016.  However, the records, both private and VA, do not link the Veteran's skin cancer to service in any probative manner.

An August 2016 VA examination report also does not link his skin cancer to service.  The examiner opined that it was less likely than not that his skin cancer was incurred or caused by his Agent Orange herbicide exposure.  The rationale was premised on that the skin condition listed on the VA Public Health website that was linked to Agent Orange exposure was chloracne; and that he had no history of chloracne in his medical record.  The examiner further stated that "[t]he causes of basal cell carcinoma, according to the Skin Cancer Foundation, lists: sun exposure (the major causative agent, especially in fair-skinned people), arsenic exposure and post-injury (burn, severe infections, some tattoos).  There were scattered articles that state that chloracne increases the risk of developing non-melanoma skin cancer, such as basal cell carcinoma.  However, this Veteran has no evidence of having had chloracne."  

The Board has also considered the Veteran's lay statements concerning the etiology of his skin cancer.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, direct service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and his service connection claim for skin cancer is denied.  38 U.S.C.A §5107.

II.  CUE

The Veteran has made allegations of CUE in prior final rating decisions in February 1970 which, in pertinent part, assigned a 10 percent rating for neuritis of the left ulnar nerve, left ring finger, and a tender palm scar under Diagnostic Code ("DC") 8616 and 10 percent rating for residuals SFW, left hand under DC 5309.  In this case, the Veteran believes that the RO's February 1970 assignment of a 10 percent rating, under 38 C.F.R. § 4.73, DC 8616 and 10 percent under DC 5309, for his service-connected left hand wound residuals, constituted CUE, because the evidence of record at that time supported a higher rating because of a painful, tender scar and that he was left hand dominant and his neuritis was "moderate" in severity.  (See March 2015 Correspondence).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).

The Court has provided a three-part test to determine if there was CUE in a prior decision, as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim as set forth above, there is no requirement to address the merits of the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face; or if the claimant is only asserting disagreement with how the RO evaluated the facts before it; or if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist; or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003).

In the February 1970 rating decision, the RO in pertinent part, granted service connection and assigned a 10 percent rating for neuritis, ulnar nerve, left, residuals SFW, with tender scar, palm under DC 8616 and 10 percent under DC 5309 left hand injury residuals.  In doing so, the RO stated "SMRS show that the Veteran injured his left hand from fragment wounds from a grenade blast incurred 5/19/1968 in Vietnam.  The hand was debrided and found to have a laceration of the common digital nerve at the fourth and fifth fingers and he was hospitalized for repair of the nerve.  On current VA examination, the Veteran stated that the palm of the left hand is quite sensitive and that he has numbness of the ulnar side of the ring finger.  He cannot do any heavy lifting as he previously had done since he is naturally left-handed.  Exam shows a scar two inches long 1/4 wide on the dorsum of the left hand in the interosseus space between the fourth and fifth metacarpals, the interosseus space between the fourth and fifth metacarpals, point of entry of the perforating SFW.  There is a horizontal scar in the palm of the left hand 1 3/4 inches long, point of exit.  The scar is painful to touch.  Exam shows weakness of hand grip on the left of the mild to moderate degree as compared with the right.  Exam shows traumatic neuritis ulnar nerve, left, involving the volar, digital branches of the fourth and fifth fingers on the left hand, secondary to SFW."  Evidence of record at the time of the February 1970 rating decision included STRs, January 1970 VA examination, and lay statements.

The Veteran did not appeal the February 1970 rating decision and it became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The Veteran now contends that the February 1970 rating decision is clearly erroneous in failing to assign a separate rating for the scar and a higher 30 percent rating for the neuritis.

The pertinent law and regulatory criteria in effect at that time shows that under DC 5309, impairment to Muscle Group (MG) IX was to be rated on limitation of motion, with a minimum, rating of 10 percent to be assigned.  38 C.F.R. § 4.72.

DC 8616 provides a 10 percent evaluation was warranted for mild incomplete paralysis of the ulnar nerve of the major or minor upper extremity.  A 20 percent evaluation was warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 30 percent evaluation was warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.

After a complete and thorough review of the record, the Board finds there was no CUE in the February 1970 rating decision with regard to a higher rating under DCs 8616 and 5309 for neuritis and limitation of motion.  The RO relied on accurate facts, including the evidence of in-service description of the injury.  The VA examiner noted "mild to moderate" weakness of hand grip as compared with the right.  This is not evidence of "moderate incomplete paralysis of the ulnar nerve."  Based on the overall disability picture presented at that time.  There is no indication that incorrect facts were before the RO or that it incorrectly applied the relevant statutory or regulatory provisions by doing so.  This decision is adequately supported by the STRs and the January 1970 examination report available to the RO at that time.  The RO applied the correct rating criteria (DC 5309 and 8616) in evaluating his symptoms.  The Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's symptoms of neuritis.  He is clearly expressing a disagreement over how the facts were weighed and evaluated in February 1970, which does not constitute a factual or legal basis for a CUE claim.  In fact the Veteran's representative has already acknowledged that the Veteran is generally arguing that VA improperly weighed or considered evidence with regard to the February 1970 rating decision.  (See March 2015 Correspondence).   For these reasons, the Board finds that there was a tenable basis for assigning such ratings under DC 5309 and 8616 and that the decision to do so was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105; Damrel at 242; Russell at 310.  

However, the RO erred by not awarding a separate rating for the scar.  Regulations in effect at the time of the February 1970 rating decision provided a 10 percent rating for superficial scars that were poorly nourished and had repeated ulceration; a 10 percent rating for superficial scars that were tender and painful on objective demonstration; and other ratings for scars causing limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (1970).  Here, the evidence clearly showed that his scar was painful and tender and a separate rating was warranted at that time.  Hence, the February 1970 decision failed to correctly apply the statutory and regulatory provisions extant at those times when it did not assign a separate rating for his scar.

The Board finds that the February 1970 rating decision error was "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made, that is, would have resulted in a separate 10 percent initial disability rating under DC 7803-05.


ORDER

Service connection for skin cancer is denied.

As the February 1970 rating decision contained CUE in failing to assign an initial separate rating for tender, painful scar, the February 1970 decision is revised to a grant a separate 10 percent rating for the left hand scar, effective July 2, 1969.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


